Heydenfeldt, Justice,
concurred, as follows:—
Generally, the recovery of counsel fees is not allowed as part of the damages, and the reason given for it is because - the loss is consequential, and not the actual and direct injury complained of.
*219But where, as in this case, the injury complained of is the improper commencement and prosecution of a writ, or of any process in a suit, the counsel fees in such case is a loss as immediate and direct as any other, and should be allowed. Upon this principle, I think the case of Heath v. Lent, 1 Cal. Rep., is not law.
I concur in the affirmance of the judgment.